Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-2, 4-20 are currently pending and presented for examination on the merits. 
	Claims 1 and 20 are amended.
	Claim 3 is canceled. 
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of making a personalized cancer vaccine for a patient, further comprising (a) identifying a first and a second neoantigen in the patient, (b) determining the human leukocyte antigen (HLA) genotype of the patient, (c) predicted whether the first neoantigen or the second neoantigen has a stronger binding affinity for a HLA complex of the patient based on training data and the HLA genotype of the patient, (d) creating a particle by encapsulating in a material the neoantigen predicted to have the stronger binding affinity for the HLA complex of the patient.
It has been interpreted that one of skill in the art cannot make a peptide without knowing what the amino acid structure of that peptide is.  It is not clear how one can make a peptide without knowing the amino acid structure of that peptide. Thus, it is the Examiner’s contention that if a cancer-specific peptide does not satisfy the written description requirement under 35 U.S.C. § l 12(a), then a method of making the mutated peptide would not satisfy the written description requirement under 35 U.S.C. § l12(a). Furthermore, for a peptide to satisfy the written description requirement it should be functional, i.e. induce a T cell response. It is noted that specification only discloses neoantigen QP19 capable of inducing a T cell response. 
The specification discloses neoantigen QP19, determined by RNA sequencing to be present on triple negative breast cancer cells (4T1 cell line) but not on normal breast tissue [0075]. Artificial intelligence is used to predicting whether a first neoantigen or a second neoantigen of a particular individual patient has a stronger binding affinity for a human leukocyte antigen (HLA) complex of the patient and creating a particle containing the neoantigen with the stronger predicted binding affinity [0045]. The specification discloses neoantigens might vary based on the first and last amino acid, e.g. AMFPNAPYL, AMFPNAPYP, and RMFPNAPYL [0049]. The specification discloses robust data sets are generated and expanded by predicting novel neoantigen candidates that are validated in-vitro in cell culture media [0049]. The specification does not disclose sufficient examples of cancer neoantigenic HLA-specific peptides that are expressed by the cancer cells and comprise a cancer specific mutation by identifying from nucleic acid sequences from cancer cells of a subject that are unique to cancer cells that are produced for the subject.
The steps of making or producing at least two cancer neoantigen peptides a plurality of subject-specific peptide sequences have been interpreted as being a practical application of the judicial exceptions of identifying, predicting and selecting the epitopes. As previously discussed, the active method steps from the claims were well-understood, routine, and conventional activities previously known in the industry. It has been interpreted that methods for producing at least two cancer neoantigen peptides of the subject-specific peptides would require knowledge of the amino acid structure of the subject-peptides., which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell.
The specification discloses the process of neo-antigen identification in a mouse using the 4T1 triple negative breast cancer tumor model in BALB/c mice [0075]. The specification discloses a study that evaluated the tumor suppressive effect of FlowVax BreastCA.TM. microspheres loaded with peptide neoantigen QP19, determined by RNA sequencing to be present on triple negative breast cancer cells but not on normal breast tissue [0075]. The specification discloses neoantigens can be identified by comparing ome data from normal cells to ome data of cancer cells, e.g. by filtering by at least one of mutation type, transcription strength, translation strength, and a priori known molecular variations [0071]. The specification discloses an example, the high-affinity binder has an affinity to the at least one HLA class I sub-type or the at least one HLA class II sub-type of less than 150 nM, and/or the HLA genotype of the patient is determined in silico using a de Bruijn graph [0071]. The specification does not disclose any peptides which were capable of inducing a tumor specific immune response in a subject with triple negative breast cancer.
Importantly, none of the identified peptides in the specification appeared to have an amino acid sequence of 15-30 amino acid and none of the identified peptides bound to class II HLA alleles. The specification discloses a typical neoantigen will be about 8-11 amino acids, while the typical neoantigen length for presentation via a HLA class II complex will have a length of about 13-17 amino acids [0074]. The specification discloses a single mutation can result in multiple neoantigens which can be assessed for their binding affinity for a HLA complex, increasing the probability that a strong binding affinity will be found [0073]. The specification discloses the high-affinity binder has an affinity to the at least one HLA class I sub-type or the at least one HLA class II sub-type of less than 150 nM, and/or the HLA genotype of the patient is determined in silico using a de Bruijn graph [0071]. The specification discloses peptide AKFVAAWTLKAAA and DRB3*0202 [0052]. The specification discloses one amino acid sequence that demonstrates to bind to a protein encoded by an HLA class II allele of the subject with a predicted affinity of 50 nM [Table 1]. 
Thus, the specification only discloses one peptide capable of inducing a T cell response, AKFVAAWTLKAAA (PADRE) was demonstrated to bind to a protein encoded by an HLA class II allele of the subject with a predicted affinity of 50, less than 150 nM, and binds a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes. However, this peptide AKFVAAWTLKAAA (PADRE), was already known in the art to induce a T cell response. It is not clear from the specification what the amino acid sequence of the other peptide that was capable of inducing an immune response was. 
As disclosed in the art, many if not most cancer cell mutations are unique to a particular subject (Wood et al (Science, 318:1108-1113, 2007, IDS; Sjoblom et al Science, 314:268-274, 2006, IDS). This indicates that the neo-antigenic subject-specific peptides to be used in a subject-specific neoplasia vaccine from one cancer patient would be distinct from the neo-antigenic peptides to be used in a subject-specific neoplasia vaccine for a second cancer patient, the cancer neoantigen peptides to be used in a subject-specific neoplasia vaccine for a third cancer patient and so on. The amino acid structure of the neo-antigenic subject-specific peptides in one cancer patient would not lead one to be able to identify the amino acid structures of cancer neoantigen peptides in other cancer patients. One could only identify the amino acid structures of cancer neoantigen peptides in other cancer patients by sequencing the genome, exomes or transcriptomes from the other patients and using algorithms to determine candidate cancer neoantigen peptides. It has been interpreted that one of ordinary skill in the art would not be in possession of the cancer neoantigen peptides to be used in a subject-specific cancer neoantigen peptide vaccine from all cancer patients by knowing the structure of cancer neoantigen peptides to be used in a subject-specific neoplasia vaccine from a few cancer patients from one type of cancer.
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Furthermore, it has been interpreted that knowledge of the specific MHC molecules of the subject does not sufficiently identify the amino acid structure of the peptide. This is similar to what was indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id). 
The specification does not provide adequate written description of the claimed genus of cancer neoantigenic peptides.   The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of cancer neoantigenic subject-specific HLA matched peptides.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of cancer neoantigenic subject-specific HLA matched peptides. The genus of cancer neoantigenic peptides are claimed by function, the capability of being identified, produced, bind to an HLA protein of the subject with an IC50 less than 150 nM.
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ...i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613.
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention

Thus, the instant specification may provide an adequate written description of the genus of cancer neoantigenic peptides, per Lilly by structurally describing a representative number of cancer neoantigenic peptides that have been, identified, produced, bind to an HLA protein of the subject, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
In this case, the specification does not describe the genus of cancer neoantigenic subject-specific HLA matched peptides that satisfies either the Lilly or Enzo standards. The specification only discloses one peptide capable of inducing an immune response, AKFVAAWTLKAAA which was already known to induce an immune response. The specification does not disclose sufficient examples of cancer neoantigenic HLA-specific peptides that are expressed by the cancer cells and comprise a cancer specific mutation that are identified, produced, bind to an HLA protein of the subject. The specification only discloses how to identify the cancer neoantigenic subject-specific HLA matched peptides.
Thus, the specification does not provide an adequate written description of the genus of cancer neoantigenic subject-specific HLA matched peptides that is required to practice the claimed invention.  Applicants have not described the genus of cancer neoantigenic subject-specific HLA matched peptides sufficiently to show they had possession of the claimed genus.
The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
Applicant’s Argument: 
The claims are directed to a method. The claims are not directed to a vaccine or to any composition of matter which could be comprised of a sequence of any sort. As such the claimed invention (a method) is not the type of invention (a composition) that is referred to within the case law cited. These claims are not directed to any amino acid sequence or any neoantigen or virus per se. The claims are directed to a method of making a vaccine. 
Examiner’s Response:
The ability to create the particle by encapsulating the neoantigen would require the knowledge of the amino acid structure of the neoantigen. If Applicant can make the neoantigen you would have in your possession the amino acid structure of the neoantigen and the methods for using the neoantigen. The step of creating a particle by encapsulating in a material, the neoantigen predicted to have the stronger binding affinity, would be a practical application of the predicting step, which would be subject to a rejection under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-8, 10-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2016/0101170), and further in view of Bloom et al (US 20190018926 A1). 
With regard to claim 1, Hacohen et al teaches a method of treating a subject with a personalized cancer vaccine [0018]. Hacohen et al further teaches the identification of up to five neoantigens from the cancer [0018]. Hacohen et at further teaches determining the HLA type of the patient [0114]. Hacohen et al further teaches predicting the binding affinity of neoantigens to for patient HLA type [0114]. Hacohen et al further teaches the delivery of the neoantigens encapsulated in a material [0258]. Hacohen et al further teaches giving the highest priority to neoantigen with the highest binding affinity [0407]. Hacohen et al further teaches predicting the binding of HLA and peptides with a neural network [0114].
Hacohen et al does not specifically teach support vector machine, statistical modeling, a hidden Markov model, fluorophores, and transcriptome data from normal cells. However, these deficiencies are made up in the teachings of Bloom et al.
With regard to claims 1 and 4, Bloom et al teaches machine learning comprising support vector machines [0010]. 
With regard to claim 5, Hacohen et al further teaches the use of statistical modeling [0502]. 
With regard to claim 7, Bloom et al further teaches the statistical model is a Markov model [0121].
With regard to claim 8, Bloom et al further teaches the Markov model is a hidden Markov model [0121].
With regard to claim 10, Hacohen et al further teaches using the data from protein sequencing and multidimensional data [0133]. 
With regard to claim 11, Hacohen et al further teaches characterizing the proteins using x-ray crystallography [0169].
With regard to claim 12, Bloom et al further teaches the use of fluorophore to visualize labeled peptides [0076]. Bloom et al further teaches the visualization of the labeled peptide with microscopy [0084].
With regard to claim 16, Hacohen et al further teaches the use of ELISpot to attain data from peripheral blood [0101]. 
With regard to claim 17, Hacohen et al further teaches that the HLA class I genotype is a HLA class I complex [0049]. Hacohen et al further teaches obtaining normal and tumor tissue genome data from patient [0050]. Hacohen et al further teaches obtaining genome and exome data to identify neo-antigens [0008]. Hacohen et al further teaches obtaining transcriptome data from tumor cells [0010]. 
With regard to claim 17, Bloom et al further teaches obtaining transcriptome data from normal cell to compare to tumor cells [0089].
With regard to claim 18, Hacohen et al further teaches the use of the biocompatible polymer polylactic-co-glycolic acid (PLGA) [0192]. Hacohen et al further teaches the particle shape is spherical [0239]. 
With regard to claim 20, Hacohen et al further teaches Hacohen et al a method of treating a subject with a personalized cancer vaccine [0018]. Hacohen et al further teaches obtaining the genome/exome sequencing from normal and tumor cells of the same patient [0008]. Hacohen et al further teaches identifying a plurality of mutations in the neoplasia; analyzing the plurality of mutations to identify a subset of at least five neo-antigenic mutations predicted to encode expressed neo-antigenic peptides [0018]. Hacohen et at further teaches determining the HLA type of the patient [0114]. Hacohen et al further teaches giving the highest priority to neoantigen with the highest binding affinity [0407]. Hacohen et al further teaches the delivery of the neoantigens encapsulated in a material [0258].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of Hacohen et al to treat a subject with a personalized cancer vaccine. Further, to identify two neoantigens  and HLA genotype to predict the neoantigen with the highest binding affinity. Further, to predict the binding using a neural network. Further, to use statistical modeling. Further, to use multidimensional data to predict binding affinity. Further, to characterize using crystallography. Further, to use ELISpot to attain data from peripheral blood. Further, that the HLA class I genotype is a HLA class I complex. Further, to obtain both normal and cancer tissue genome data from patient. Further, to obtain genome and exome data to identify neoantigens. Further to obtain transcriptome data from cancer cells. Further, to encapsulate the neoantigen with the highest binding affinity  in the biocompatible polymer polylactic-co-glycolic acid (PLGA). Further to combine with the teachings of Bloom et al for making a cancer vaccine utilizing the machine learning to comprise support vector machines. Further, to use a hidden Markov model. Further, to use fluorophore label peptide and visualize with microscopy.

Claims 1, 5, 10-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2016/0101170), and further in view of Watts et al (CN 103814046 A). 
The teachings of Hacohen et al and Bloom et al are discussed above. 
Hacohen et al and Bloom et al do not specifically teach fluorophore places on peptides loaded with microspheres and incubated with antigen presenting cells. However, these deficiencies are made up in the teachings of Watts et al. 
With regard to claims 13-15, Watts et al teaches the use of fluorophore labeled peptides [0064]. Watts et al further teaches incubating the microspheres with antigen presenting cells [0139]. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to adjust how much fluorophore to use to saturate the MHC receptors. 
With regard to claim 18, Watts et al further teaches the diameter of particles used is between 0.5-7 microns for delivery to recipient [0046]. Applicant states in specification that a diameter of about 11 microns is sized so that only a single particle can be consumed by an antigen presenting cell, paragraph [0010] of application 16/806,664. 
With regard to claim 19, Watts et al further teaches the use of a conjugate less than 10 microns [0014]. Watts et al further teaches the peptide length used is 2-30 amino acids [0015]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of Hacohen et al to treat a subject with a personalized cancer vaccine. Further to combine with the teachings of Watts et al the use of fluorophore to label peptides. Further, to intubate the microsphere with antigen presenting cell. Further, for the diameter of the particle to be about 11 microns. 

Claims 1-2, 5, 10-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2016/0101170), and further in view of Reeves et al (WO 2018187191 A1).
The teachings of Hacohen et al and Bloom et al are discussed above. 
Hacohen et al and Bloom et al do not specifically teach that the tumor is triple negative breast cancer that is PD-L1 negative. However, these deficiencies are made up in the teachings of Reeves et al. 
With regard to claim 2, Reeves et al teaches the treatment of triple negative breast cancer [Embodiment 25]. Reeves et al further teaches the cancer is PD-L1 negative [00280]. Applicant states in specification that expression of PD-L1 below a level of 1.5 fragments per kilobase per million mapped read is levels found in normal tissue and considered PD-L1 negative. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of Hacohen et al to treat a subject with a personalized cancer vaccine. Further to combine with the teachings of Reeves et al to treat triple negative breast cancer that is PD-L1 negative.

Claims 1, 5-6, 9-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2016/0101170), and further in view of Ge et al (A Hybrid Algorithm Based on Artificial Immune System and Hidden Markov Model for Multiple Sequence Alignment, Automation Institute East China University, 2007, 14 pgs).
The teachings of Hacohen et al and Bloom et al are discussed above. 
Hacohen et al and Bloom et al do not specifically teach evolutionary algorithm, Baum-Welch algorithm. However, these deficiencies are made up in the teachings of Ge et al.
With regard to claim 6, Ge et al teaches the use of evolutionary process to modify residues [Left column, pg. 2]. Ge et al further teaches using the statistical model hidden Markov model [Left column, pg. 2]. 
With regard to claim 9, We et al further teaches using the Baum-Welch algorithm for predicting [Right column, pg. 1].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of Hacohen et al to treat a subject with a personalized cancer vaccine. Further to combine with the teachings of Ge et al of making a cancer vaccine utilizing an evolutionary algorithm to modify residues. Further, to use the statistical model hidden Markov model. Further, to predict binding affinity using the Baum-Welch algorithm. 

Applicant’s Arguments:
The prior art including Hacohen et al, is not focused on predicting whether one neo-antigen has a stronger affinity for an HLA complex as compared to another neo antigen, and this is the essence of the invention.
Neither the primary reference nor any of the secondary references are directed to the same general method claimed. 
Examiner’s Response:
Hacohen et al teaches:
 Analyzing the plurality of mutations to identify a subset of at least five neo-antigenic mutations predicted to encode neo-antigenic peptides [0009]
Analyzing step may further include determining binding affinity associated with the subset of at least five neo-antigenic mutations predicted to encode neo-antigenic peptides [0011]
Shows neoantigens distribution of the number of predicted peptides with HLA binding affinity [0095, Fig. 12B]
FIG. 12C - shows a graph comparing the predicted binding (IC50<500 nM by NetMHCpan) of peptides from 4 patients with the experimentally determined binding affinity for HLA-A and -B allele binding using a competitive MHC I allele-binding assay with synthesized peptides
The affinity of an individual peptide antigen is directly linked to its amino acid sequence and the presence of specific binding motifs in defined positions within the amino acid sequence. If the sequence of such a peptide is known, it is possible to manipulate the immune system against diseased cells using, for example, peptide vaccines [0107]. 
Peptides may be ranked based on binding affinity (e.g., the lowest Kd may have the highest priority) [0412]
Hacohen et al teaches predicting neoantigen binding affinity to an HLA complex, compared to other neoantigens and wildtype neoantigens. 
Applicant’s argument that the references are not directed to the same general method claimed does not satisfy removal of the 103 rejection. One of ordinary skill would have been motivated to apply Hacohen’s method of predicting a neoantigen based of binding affinity to a HLA complex using a neural network and combine with the teachings of: Bloom’s teachings of support vector machine, statistical modeling, a
hidden Markov model, fluorophores, and transcriptome data from normal cells, Watt’s teachings of fluorophore places on peptides loaded with microspheres and incubated with antigen presenting cells, Reeves treating of triple negative breast cancer that is PD-L1 negative, and Ge et al teachings of evolutionary algorithm, Baum-Welch algorithm. It would have been prima facie obvious to combine into a method of making a personalized cancer vaccine for a patient comprising identifying at least two antigens in a patient, determining HLA phenotype of the patient, predicting whether the first or second neoantigen has a stronger binding affinity for an HLA complex using machine learning, and then creating a particle by encapsulating the predicted neoantigen, with strongest binding affinity for the HLA complex of the patient. Motivated by combining known techniques to better treat patients. Providing treatments with improved efficacy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/Examiner, Art Unit 1642  

/MARK HALVORSON/Primary Examiner, Art Unit 1642